UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1453


ISLAND CREEK COAL COMPANY,

                    Petitioner,

             v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; PEGGY A. CONLEY, widow
of, and on behalf of, the Estate of Donald D. Conley,

                    Respondents.



On Petition for Review of an Order of the Benefits Review Board. (15-0171 BLA; 15-
0173 BLA)


Submitted: December 19, 2017                                 Decided: February 12, 2018


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William S. Mattingly, JACKSON KELLY PLLC, Lexington, Kentucky, for Petitioner.
Evan B. Smith, APPALACHIAN CITIZENS’ LAW CENTER, Whitesburg, Kentucky,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Island Creek Coal Company petitions for review of the decision and order of the

Benefits Review Board (“Board”) affirming the Administrative Law Judge’s (“ALJ”)

award of benefits to Donald Conley’s estate pursuant to the Black Lung Benefits Act, 30

U.S.C. §§ 901-944 (2012). The ALJ concluded that Island Creek failed to rebut the

statutory presumption that Conley’s work as a coal miner for over fifteen years entitled

him to benefits. Island Creek challenges, among other points, the ALJ’s reliance on

various provisions in the regulatory Preamble to discredit the opinions of Dr. David

Rosenberg and Dr. James R. Castle. Notably, Island Creek argues that the ALJ erred in

discounting Dr. Rosenberg’s and Dr. Castle’s assessments of the significance of the

FEV1/FVC ratio in determining whether a miner suffers from smoke-induced or dust-

induced chronic obstructive pulmonary disease (COPD).

       We placed this petition in abeyance pending decision in Westmoreland Coal Co. v.

Stallard, 876 F.3d 663 (4th Cir. 2017). As Stallard recently issued, Island Creek’s

petition is ripe for disposition.

       Our review of the Board’s decision is limited to considering “whether substantial

evidence supports the factual findings of the ALJ and whether the legal conclusions of

the [Board] and ALJ are rational and consistent with applicable law.” Hobet Mining,

LLC v. Epling, 783 F.3d 498, 504 (4th Cir. 2015) (internal quotation marks omitted).

“Substantial evidence is more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Sea “B” Mining Co.

v. Addison, 831 F.3d 244, 252 (4th Cir. 2016) (internal quotation marks omitted). “As

                                           2
part of determining whether substantial evidence supports the ALJ’s factual

determinations, we must address whether all of the relevant evidence has been analyzed

and whether the ALJ has sufficiently explained his rationale in crediting certain

evidence.” Mingo Logan Coal Co. v. Owens, 724 F.3d 550, 557 (4th Cir. 2013) (internal

quotation marks omitted). We must “defer to the ALJ’s evaluation of the proper weight

to accord conflicting medical opinions” and may not “substitute our judgment for that of

the ALJ.” Harman Mining Co. v. Dir., Office of Workers’ Comp. Programs, 678 F.3d
305, 310 (4th Cir. 2012) (internal quotation marks omitted).

      In Stallard, we reaffirmed our prior decisions recognizing that an ALJ “may look

to the Preamble in weighing medical opinions and addressing the cause of a claimant’s

disabling lung disease.” 876 F.3d at 667. We recognized that, as “[t]he product of

notice-and-comment rulemaking,” the medical conclusions underlying the Department of

Labor’s regulations, as detailed in the Preamble, are entitled to “substantial deference.”

Id.

      We endorsed in Stallard the ALJ’s finding that “Dr. Rosenberg’s hypothesis

regarding FEV1/FVC ratios runs directly contrary to the agency’s own conclusions in this

regard.” Id. at 671. We explained that the “Preamble cites various studies indicating that

coal dust exposure does result in decreased FEV1/FVC ratios” and that “[t]he Preamble is

consistent with the corresponding regulation permitting claimants to demonstrate

entitlement to Black Lung Act benefits based on a reduced FEV1/FVC ratio.” Id. We

also criticized Dr. Rosenberg’s interpretation of studies predating the Preamble. Id. at

671–72.    We further determined that “the more recent studies” upon which Dr.

                                            3
Rosenberg relied “do not address black lung disease at all and thus offer little support for

Westmoreland’s argument that the ALJ erred in disregarding Dr. Rosenberg’s opinion.”

Id. at 672. In light of this analysis, we similarly conclude that the ALJ in this case did not

err in discounting both Dr. Rosenberg’s and Dr. Castle’s theory that the etiology of a

miner’s COPD can be deduced through FEV1/FVC ratio patterns.

       We have reviewed the parties’ submissions and the record in this case and find no

merit to Island Creek’s remaining challenges to the ALJ’s award of benefits.

Accordingly, we deny the petition for review for the reasons stated by the Board. Island

Creek Coal Co. v. Dir., Office of Workers’ Comp. Programs, Nos. 15-0171 BLA, 15-

0173 BLA (B.R.B. Apr. 22, 2016). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              4